Citation Nr: 1110456	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to May 15, 2008 for grant of service connection for bilateral sensorineural hearing loss. 

2.  Entitlement to an effective date prior to May 15, 2008 for grant of service connection for tinnitus.  

3.  Entitlement to an initial evaluation in excess of 30 percent for bilateral sensorineural hearing loss. 

4.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1963 to April 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In that rating decision, the RO granted service connection for bilateral sensorineural hearing loss and tinnitus, and assigned initial ratings of 30 and 10 percent, respectively, with effective dates of May 15, 2008.  The Veteran appealed the assigned ratings and effective dates. 

In September 2010, the Veteran testified before the undersigned during a Board hearing at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of her representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing transcript has been associated with the claims folder. 




FINDINGS OF FACT

1.  On May 15, 2008, the RO received the Veteran's request to submit his claims of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus, and they were continuously adjudicated thereafter.  

2.  In an August 2008 rating decision, the RO awarded effective dates of May 15, 2008 for grant of service connection for bilateral sensorineural hearing loss and tinnitus.

3.  The Veteran's bilateral sensorineural hearing loss is shown to be manifested by no more than Level VI in the right ear and Level VII in the left ear, and difficulty hearing sounds and conversations at normal levels (even with the assistance of his hearing aids). 

4.  In a September 2010 correspondence from the Veteran, he stated that he wished to withdraw his appeal as to the matter involving a higher initial evaluation for tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 15, 2008, for the grant of service connection for bilateral sensorineural hearing loss, have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §3.400 (2010).

2.  The criteria for an effective date prior to May 15, 2008, for the grant of service connection for tinnitus, have not been met. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §3.400 (2010).

3.  The criteria for an initial evaluation in excess of 30 percent for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

4.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of a higher initial evaluation for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from the Veteran's disagreement with the initial evaluations and assigned effective dates following the grants of service connection for bilateral sensorineural hearing loss and tinnitus.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

Furthermore, the Court has held that a claimant claiming entitlement to an earlier effective date is not prejudiced by failure to provide a VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional discussion of the duty to notify is therefore required. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.  In addition, VA provided the Veteran with compensation examinations in August 2008 and January 2010.  The VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board has considered the Veteran's assertion that the January 2010 VA examination report is not adequate, because examiner did not review the claims folder in conjunction with the writing the examination report.  In this regard, the Board notes that the purpose of the January 2010 VA examination was to evaluate the current level of severity of the Veteran's bilateral sensorineural hearing loss.  To that extent, the examination report reflects the Veteran's subjective complaints and the findings from diagnostic testings.  The etiology of his hearing loss disability had already been linked to his period of service.  A review of the Veteran's claims folder was not essential at that the time of the January 2010 VA examination.    

The United States Court of Appeals for Veterans Claims (Court) has held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  While not argued by the Veteran or his representative, the Board notes that the January 2010 VA examination report fails to document any complaints regarding the Veteran's hearing loss, other than it has declined.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

While the VA examiners did not fully discussed the functional effects caused by the Veteran's left ear hearing loss disability, there is no indication in the record that it would amount to functional effects are beyond the criteria considered under the regular schedular standards so as to warrant a referral for an extraschedular rating under 38 C.F.R. § 3.321.  The Board finds that any failure on the part of the January 2010 VA examiner to fully discuss the functional effects caused by the Veteran's claimed disability would amount to harmless error.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Earlier Effective Date Claim

The Veteran contends that he is entitled to effective dates prior to May 15, 2008, for grants of service connection for bilateral sensorineural hearing loss and tinnitus.  The Veteran argues that the effective date from the day following his separation from active service should be assigned.  

On May 15, 2008, VA received the Veteran's claims for service connection for bilateral sensorineural hearing loss and tinnitus.  In an August 2008 rating decision, the RO granted service connection for bilateral sensorineural hearing loss and tinnitus, and it assigned effective dates of May 15, 2008.  

Under the applicable criteria, the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b).  In the case where service connection is granted based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F3d 1225 (2003). Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.  VA means all organization units of the Department of Veteran's Affairs.  38 C.F.R. § 1.9(b)(1).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  See 38 C.F.R. §§ 3.102 and 4.3. 

The record shows that VA received the Veteran's claims for entitlement to service connection for bilateral sensorineural hearing loss and tinnitus on May 15, 2008.  The record does not reflect that VA received any other statement by the Veteran or his representative prior to May 15, 2008, which might indicate intent to submit a claim for entitlement to service connection.  See 38 C.F.R. § 3.155. 

The law and VA regulations concerning this issue are quite clear, as set forth above: the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Since the RO has assigned the date of receipt of the Veteran's claim - May 15, 2008- as the effective date for the grant of service connection, no earlier date may be assigned.  See 38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b). 

The Board has considered, and is sympathetic to the Veteran's assertions that he was not aware of his eligibility to receive VA benefits prior 2008.   Regardless, every claimant for VA benefits is charged with knowledge of the laws and regulations governing VA benefits.  The United States Court of Appeals for Veterans Claims (Court), citing to an opinion from the United States Supreme Court, has held that everyone dealing with the Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).   

For the foregoing reasons, the claims for effective dates prior to May 15, 2008, for the awards of service connection for bilateral sensorineural hearing loss and tinnitus, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

3.  Initial Increased Disability Rating for Bilateral Sensorineural Hearing Loss 

The Veteran seeks entitlement to an initial higher evaluation for the service-connected bilateral sensorineural hearing loss.  His disability is currently assigned a 30 percent evaluation. 

Disability ratings are determined by comparing present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In cases involving the assignment of an initial rating following the initial award of service connection, VA must address all evidence that was of record from the date of the filing of the claims on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  

One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a),(b).  

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or Table VIa, and then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e). 

In determining the appropriate rating for the Veteran's hearing impairment, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affect on the Veteran's occupational function and daily activities.  See Martinak, 21 Vet. App. at 447. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  38 U.S.C.A. § 5107 ; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

The Veteran seeks a higher initial evaluation for his bilateral sensorineural hearing loss.  He reports that he has difficulty hearing even when he uses his hearing aids.  The Veteran further reports that his hearing loss disability makes it difficult for him to hear others at his place of work. 

During the pendency of this claim, the Veteran has undergone two VA audiological examinations.  His hearing loss was first evaluated by VA in August 2008.  At the time of the audiological examination, the report reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 25, 30, 70, 70, and 80 decibels in the right ear; and 20, 25, 80, 95, and 105 decibels in the left ear.  Pure-tone threshold averages were 62.5 in the right ear and 76.25 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 64 percent in the right ear and 76 percent in the left ear.  The Veteran was diagnosed with mild to profound bilateral sensorineural hearing loss.  The examiner noted that the Veteran reported that his hearing loss made it difficult for him to understand others during conversations.  

In January 2010, the Veteran was afforded another VA audiological examination.  In that examination report, the examiner recorded the Veteran's pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 20, 35, 65, 65, and 75 decibels in the right ear; and 20, 30, 70, 95, and 95 decibels in the left ear.  Pure-tone threshold averages were 60 in the right ear and 72.5 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 84 percent in the right ear and 80 percent in the left ear.  The Veteran was diagnosed with mild to severe bilateral sensorineural hearing loss.  

The Board notes that the record also contains private treatment records that show the Veteran has been diagnosed with bilateral sensorineural hearing loss.  There are also several private audiograph contained in the claims folder.  The results from these reports are only shown in graphical form, which may not be interpreted by the Board.  See Kelley v. Brown, 7 Vet. App. 471, 474 (1995).  The Veteran's pure tone averages are not recorded. Thus, these private audiological examination reports may not be used to evaluate the Veteran's hearing loss disability, which at a minimum must be based on the Veteran's pure tone audiometry results.  See 38 C.F.R. § 4.85.

The Board finds that even when only reviewing the Veteran's audiological results from the August 2008 VA examination report, the Veteran does not meet the criteria for an evaluation in excess of 30 percent.  38 C.F.R. §§ 4.85, 4.86. 

Based on the findings from the August 2008 VA examination report, the Veteran does have an exceptional pattern of hearing impairment in both ears.  He has pure tone thresholds less than 30 decibels at 1000 Hertz and pure tone thresholds 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b). As such, the severity of the Veteran's hearing impairment in both ears will be determined under either Table VI  or Table VIa, whichever results in the higher numeral values.  

Applying the 38 C.F.R. § 4.85, Table VI and the 38 C.F.R. § 4.86, Table VIa to the Veteran's hearing loss scores, his right ear receives the highest evaluation under Table VI with a Level VI (pure tone threshold average of 62.5 decibels, speech recognition score of 64), and his left ear receives the higher evaluation under Table VIa with a Level VII (pure tone threshold average of 76.25 decibels). 

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for an evaluation in excess of 30 percent, as the evaluation indicated at the intersection of the column for Roman numeral VII for the poorer ear, and the column for Roman numeral VI for the better ear.  There is no objective evidence that he meets the criteria for the next higher evaluation of 40 percent.  Although the Veteran has indicated that his hearing is worse than criteria characterized by the assigned 30 percent evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

As for the January 2010 examination, the Veteran again had an exception pattern of hearing in his left ear, as there was a pure tone threshold of 30 decibels at 1000 Hertz and a pure tone threshold of 70 decibels at 2000 Hertz.  The right ear did not display an exceptional pattern of hearing on this examination.  According to 38 C.F.R. § 4.85, Table VI, the right ear had Level III hearing impairment (pure tone threshold average of 60 decibels, speech recognition score of 84).  Under 38 C.F.R. § 4.85, Table VIA, the left ear had Level VI hearing.  This is a higher result than the Level IV hearing obtainable under 38 C.F.R. § 4.85, Table VI (pure tone threshold average of 72.5 decibels, speech recognition score of 80 percent).  However, when the Level III hearing and Level VI hearing results are applied to Table VII, they do not result in an evaluation in excess of 30 percent.  

Entitlement to no more than the current 30 percent evaluation is reflected by the medical evidence on record, and there is no indication that the findings from the VA examination reports are inadequate.  Therefore, the Board finds that the Veteran's claim for a higher evaluation cannot be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55. 

The Board has also considered the application of an extra-schedular rating in this case under 38 C.F.R. § 3.321(b)(1).  The evidence of record shows that the functional effect of the Veteran's hearing impairment includes difficulty hearing others, and it has affected his employment.  Although Veteran's disability causes him functional impairment, the evidence of records does not show that the bilateral hearing loss has resulted in marked interference with Veteran's earning capacity or employment problems beyond that interference contemplated by the assigned evaluation, or that it has necessitated frequent periods of hospitalization.  The Board therefore finds that the impairment resulting from the Veteran's bilateral hearing loss is appropriately compensated by the currently assigned schedular ratings.  Referral by the RO to the Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is thus not warranted. See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the Veteran's symptomatology has worsened to a level that warrants a rating in excess of 30 percent at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

4.  Withdrawal of Initial Increased Disability Rating Claim 

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal to the initial assigned evaluation for tinnitus following the grant of service connection in the August 2008 rating decision.  Thereafter, the Veteran indicated in a September 2010 correspondence to VA that he wished to withdraw his appeal with respect to this claim.  The Board finds that this statement qualifies as a valid withdrawal of the issue of a higher initial evaluation for tinnitus.  See 38 C.F.R. § 20.204.  Accordingly, this claim will be dismissed.


ORDER

An effective date prior to May 15, 2008, for grant of service connection for bilateral sensorineural hearing loss, is denied. 

An effective date prior to May 15, 2008, for grant of service connection for tinnitus, is denied. 

An initial evaluation in excess of 30 percent for bilateral sensorineural hearing loss is denied. 

The appeal as to the issue of an initial higher evaluation for tinnitus is dismissed. 




____________________________________________
JOHN L. PRICHARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


